*644It is well settled that no appeal lies from an order entered upon the default of the appealing party (see, CPLR 5511; Matter of Paulucci v Baer, 215 AD2d 662; Murphy v Murphy, 212 AD2d 583; Kelly v Long Is. Coll. Hosp., 199 AD2d 244). The plaintiffs’ failure to appear at the certification conference constituted a default, and the proper procedure to challenge the dismissal is a motion to vacate the default (see, Kelly v Long Is. Coll. Hosp., supra). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.